


Exhibit 10.13


EXECUTION COPY




AMENDED AND RESTATED
PARENT GUARANTY AND INDEMNITY
This AMENDED AND RESTATED PARENT GUARANTY AND INDEMNITY, dated as of April 28,
2011 (this “Guaranty”), is made and entered into by KBS REAL ESTATE INVESTMENT
TRUST, INC., a Maryland corporation that has elected to be taxed as a real
estate investment trust (“Parent Guarantor”), whose address is c/o KBS Capital
Advisors, LLC, 620 Newport Center Drive, Suite 1300, Newport Beach, CA 92660 for
the benefit of CITIGROUP FINANCIAL PRODUCTS INC., a Delaware corporation
(“Buyer”), whose address is 388 Greenwich Street, New York, New York 10013.
RECITALS:
A.    Buyer previously entered into a repurchase transaction (the “Repurchase
Transaction”) with KBS GKK Participation Holdings II, LLC, a Delaware limited
liability company (“Seller”), the outstanding principal amount of which
immediately upon effectiveness of the Repurchase Agreement (as defined below) is
$64,129,500.60.
B.    In connection with the Repurchase Transaction, Seller and Buyer entered
into that certain Master Repurchase Agreement between Seller and Buyer dated as
of August 22, 2008 (as amended prior to the Restatement Date, the “Existing
Repurchase Agreement”) and Parent Guarantor delivered its guaranty (the
“Original Guaranty”), dated as of August 22, 2008, to induce Buyer to enter into
the Existing Repurchase Agreement with Seller.
C.    Buyer now is considering amending and restating the original repurchase
transaction (such amended and restated transaction, the “Repurchase
Transaction”) with Seller;
D.    In connection with the Repurchase Transaction, Seller and Buyer are
entering into that certain Amended and Restated Master Repurchase Agreement
between Seller and Buyer dated as of the date hereof (the “Repurchase
Agreement”; and together with this Guaranty and any other documents evidencing,
securing, or otherwise relating to the Repurchase Transaction or this Guaranty,
the “Repurchase Documents,” which term is more fully defined below);
J.    Section 17 of the Original Guaranty permits Parent Guarantor to make
amendments to the Original Guaranty with Buyer's prior written consent. In
accordance with Section 17 of the Original Guaranty, Parent Guarantor desire to
amend and restate the Original Guaranty in its entirety as set forth herein;
E.    Buyer has examined, among other things, both Seller's and Parent
Guarantor's creditworthiness and ability to pay and perform Seller's obligations
under the Repurchase Documents.








--------------------------------------------------------------------------------






F.    Buyer has requested, as a condition of entering into the Repurchase
Agreement, that the obligations of Seller under the Repurchase Agreement be
guaranteed by Parent Guarantor.
G.    Parent Guarantor is the indirect owner of 100% of the beneficial interests
of Seller.
H.    Parent Guarantor expects to benefit if Buyer enters into the Repurchase
Agreement with Seller, and desires that Buyer enter into the Repurchase
Agreement with Seller.
I.    Buyer would not enter into the Repurchase Agreement with Seller unless
Parent Guarantor executed this Guaranty. This Guaranty is therefore delivered to
Buyer to induce Buyer to enter into the Repurchase Agreement.
NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Parent Guarantor acknowledges, and to induce Buyer to enter
into the Repurchase Agreement and accept the Repurchase Documents, Parent
Guarantor agrees as follows:
1.Definitions. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term defined in the
Repurchase Agreement and used but not defined in this Guaranty shall have the
same meaning in this Guaranty as in the Repurchase Agreement.
(a)“Buyer Entity” means, as designated by Buyer from time to time, Buyer or
Buyer's permitted assignee, designee, nominee, servicer, or wholly owned
subsidiary.
(b)“Guaranteed Obligations” means Seller's obligation to pay to Buyer under the
Repurchase Documents the Repurchase Price with respect to the Transaction Assets
(whether any such Transaction Asset is purchased by Buyer before, on or after
the date of this Guaranty) as and when due, including without limitation on the
Repurchase Date, and all amounts in respect of all other obligations (including,
without limitation, Legal Costs) and indemnities of Seller under and as provided
for in the Repurchase Documents but excluding this Guaranty.
(c)“Parent Guarantor Litigation” means any litigation, arbitration,
investigation, or administrative proceeding of or before any court, arbitrator,
or governmental authority, bureau or agency that relates to or affects any
asset(s) or property(ies) of Parent Guarantor.
(d)“Insolvency Proceeding” means any case under Title 11 of the United States
Code or any successor statute or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding, or other statute or body of law
relating to creditors' rights, whether brought under state, federal, or foreign
law.

2

--------------------------------------------------------------------------------






(e)“Legal Costs” means all reasonable costs and expenses incurred by Buyer in
any Proceeding or in obtaining legal advice and assistance in connection with
any Proceeding, any Parent Guarantor Litigation (except a Parent Guarantor
Litigation arising from any failure of Buyer to comply with its obligations
under the Repurchase Documents or from any gross negligence or willful
misconduct of Buyer), or any default by Seller under the Repurchase Documents or
by Parent Guarantor under this Guaranty (including any breach of a
representation or warranty, or failure to comply with any covenant, contained in
this Guaranty), including reasonable attorneys' fees, disbursements, and other
charges incurred by Buyer's attorneys, court costs and reasonable expenses, and
charges for the services of paralegals, law clerks, and all other personnel
whose services are charged to Buyer in connection with Buyer's receipt of legal
services.
(f)“Proceeding” means any action, suit, arbitration, or other proceeding arising
out of, or relating to the interpretation or enforcement of, this Guaranty or
the Repurchase Documents, including, without limitation, (a) an Insolvency
Proceeding; (b) any proceeding in which Buyer endeavors to realize upon any
Security or to enforce any Repurchase Document(s) (including this Guaranty)
against Seller or Parent Guarantor, whether or not Buyer prevails; and (c) any
proceeding commenced by Seller or Parent Guarantor against Buyer.
(g)“Repurchase Documents” means: (a) the Repurchase Documents, as defined in the
recitals; (b) any other documents or instruments relating to any such documents
executed by Seller and/or Parent Guarantor; and (c) any modifications,
extensions, renewals, restatements, or replacements of any of the foregoing,
whether or not consented to by Parent Guarantor. If the Repurchase Documents, as
so defined, are modified pursuant to any Insolvency Proceeding, then (whether or
not such modification was made with Buyer's consent or agreement) Buyer may, at
Buyer's option, deem the definition of Repurchase Documents either (1) to have
been modified to reflect any such modification, or (2) to continue as it was,
without regard to any such modification.
(h)“Security” means any security or collateral held by or for Buyer for the
Repurchase Transaction or the Guaranteed Obligations, whether real or personal
property, including any mortgage, deed of trust, financing statement, security
agreement, and other security document or instrument of any kind securing the
Repurchase Transaction in whole or in part. “Security” shall include all assets
and property of any kind whatsoever pledged or mortgaged to Buyer pursuant to
the Repurchase Documents.
(i)“Seller” means: (a) Seller as defined above, acting on its own behalf; (b)
any estate created by the commencement of an Insolvency Proceeding (whether
voluntary or involuntary) affecting Seller; (c) any trustee, liquidator,
sequestrator, or receiver of Seller or Seller's property; and (d) any similar
Person duly appointed pursuant to any law governing any Insolvency Proceeding of
Seller.

3

--------------------------------------------------------------------------------






2.Absolute Guaranty of all Guaranteed Obligations. Parent Guarantor
unconditionally and irrevocably guarantees Seller's prompt and complete payment,
observance, fulfillment, and performance of all Guaranteed Obligations. If
Parent Guarantor fails to pay and perform any Guaranteed Obligation(s) when and
as required to be paid and performed pursuant to the Repurchase Documents, all
assets and property of Parent Guarantor shall be subject to recourse in
accordance with applicable laws to the extent a judgment is obtained against
Parent Guarantor.
3.Nature and Scope of Liability. Parent Guarantor's liability under this
Guaranty is primary and not secondary. Parent Guarantor's liability under this
Guaranty shall be in the full amount of all Guaranteed Obligations, including
any interest, default interest, costs, and reasonable fees (including Legal
Costs) payable by Seller under the Repurchase Documents, including any of the
foregoing that would have accrued under the Repurchase Documents but for any
Insolvency Proceeding.
4.Changes in Repurchase Documents. Without notice to, or consent by, Parent
Guarantor, and in Buyer's sole and absolute discretion and without prejudice to
Buyer or in any way limiting or reducing Parent Guarantor's liability under this
Guaranty, Buyer may: (a) grant extensions of time, renewals or other indulgences
or modifications to Seller or any other party under any of the Repurchase
Document(s), (b) change, amend, or modify any Repurchase Document(s), (c)
authorize the sale, exchange, release or subordination of any Security, (d)
accept or reject additional Security, (e) discharge or release any party or
parties liable under the Repurchase Documents, (f) foreclose or otherwise
realize on any Security, or attempt to foreclose or otherwise realize on any
Security, whether such attempt is successful or unsuccessful, (g) accept or make
compositions or other arrangements or file or refrain from filing a claim in any
Insolvency Proceeding, (h) make loans to Seller in such amount(s) and at such
time(s) as Buyer may determine, (i) credit payments in such manner and order of
priority as Buyer may determine in its discretion, and (j) otherwise deal with
Seller and any other party related to the Repurchase Transaction or any Security
as Buyer may determine in its sole and absolute discretion. Without limiting the
generality of the foregoing, Parent Guarantor's liability under this Guaranty
shall continue even if Buyer alters any obligations under the Repurchase
Documents in any respect or Buyer's or Parent Guarantor's remedies or rights
against Seller are in any way impaired or suspended without Parent Guarantor's
consent. If Buyer performs any of the actions described in this paragraph, then
Parent Guarantor's liability shall continue in full force and effect even if
Buyer's actions impair, diminish or eliminate Parent Guarantor's subrogation,
contribution, or reimbursement rights (if any) against Seller or otherwise
adversely affect Parent Guarantor or expand Parent Guarantor's liability
hereunder.
5.Covenants. Parent Guarantor shall comply with all covenants and agreements set
forth in Section 9 of the Repurchase Agreement that are applicable to Seller or
any Company Party.
6.Nature of Guaranty. Parent Guarantor's liability under this Guaranty is a
guaranty of payment and performance of the Guaranteed Obligations, and



4

--------------------------------------------------------------------------------






is not a guaranty of collection or collectibility. Parent Guarantor's liability
under this Guaranty is not conditioned or contingent upon the genuineness,
validity, regularity or enforceability of any of the Repurchase Documents.
Parent Guarantor's liability under this Guaranty is a continuing, absolute, and
unconditional obligation under any and all circumstances whatsoever (except as
expressly stated, if at all, in this Guaranty), without regard to the validity,
regularity or enforceability of any of the Guaranteed Obligations. Parent
Guarantor acknowledges that Parent Guarantor is fully obligated under this
Guaranty even if Seller had no liability at the time of execution of the
Repurchase Documents or later ceases to be liable under any Repurchase Document,
whether pursuant to Insolvency Proceedings or otherwise. Parent Guarantor shall
not be entitled to claim, and irrevocably covenant not to raise or assert, any
defense, counterclaim, set-off or deduction against the Guaranteed Obligations
that would or might be available to Seller, other than actual payment and
performance of all Guaranteed Obligations in full in accordance with their
terms. Parent Guarantor waives any right to compel Buyer to proceed first
against Seller or any Security before proceeding against Parent Guarantor.
Parent Guarantor agrees that if any of the Guaranteed Obligations are or become
void or unenforceable (because of inadequate consideration, lack of capacity,
Insolvency Proceedings, or for any other reason), then Parent Guarantor's
liability under this Guaranty shall continue in full force with respect to all
Guaranteed Obligations as if they were and continued to be legally enforceable,
all in accordance with their terms before giving effect to the Insolvency
Proceedings. Parent Guarantor also recognizes and acknowledges that its
liability under this Guaranty may be more extensive in amount and more
burdensome than that of Seller. Parent Guarantor waives any defense that might
otherwise be available to Parent Guarantor based on the proposition that a
Parent Guarantor's liability cannot exceed the liability of the principal.
Parent Guarantor intends to be fully liable under the Guaranteed Obligations
regardless of the scope of Seller's liability thereunder. Without limiting the
generality of the foregoing, if the Guaranteed Obligations are “nonrecourse” as
to Seller or Seller's liability for the Guaranteed Obligations is otherwise
limited in some way, Parent Guarantor nevertheless intends to be fully liable,
to the full extent of Parent Guarantor's assets with respect to all the
Guaranteed Obligations, even though Seller's liability for the Guaranteed
Obligations may be less limited in scope or less burdensome. Parent Guarantor
waives any defenses to this Guaranty arising or purportedly arising from the
manner in which Buyer disburses the Repurchase Transaction to Seller or
otherwise, or any waiver of the terms of any Repurchase Document by Buyer or
other failure of Buyer to require full compliance with the Repurchase Documents.
Parent Guarantor's liability under this Guaranty shall continue until all sums
due under the Repurchase Documents have been paid in full and all other
performance required under the Repurchase Documents has been rendered in full,
except as expressly provided otherwise (if at all) in this Guaranty. Parent
Guarantor's liability under this Guaranty shall not be limited or affected in
any way by any impairment or any diminution or loss of value of any Security
whether caused by (a) hazardous substances, (b) Buyer's failure to perfect a
security interest in any Security, (c) any disability or other defense(s) of
Seller, (d) any acts or omissions of Buyer, or (e) any breach by Seller of any
representation or warranty contained in any Repurchase Document.

5

--------------------------------------------------------------------------------






7.Waivers of Rights and Defenses. Parent Guarantor waives any right to require
Buyer to (a) proceed against Seller, (b) proceed against or exhaust any
Security, or (c) pursue any other right or remedy for Parent Guarantor's
benefit. Parent Guarantor agrees that Buyer may proceed against Parent Guarantor
with respect to the Guaranteed Obligations without taking any actions against
Seller and without proceeding against or exhausting any Security. Parent
Guarantor agrees that Buyer may unqualifiedly exercise in its sole discretion
(or may waive or release, intentionally or unintentionally) any or all rights
and remedies available to it against Seller without impairing Buyer's rights and
remedies in enforcing this Guaranty, under which Parent Guarantor's liabilities
shall remain independent and unconditional. Parent Guarantor agrees and
acknowledges that Buyer's exercise (or waiver or release) of certain of such
rights or remedies may affect or eliminate Parent Guarantor's right of
subrogation or recovery against Seller (if any) and that Parent Guarantor may
incur a partially or totally nonreimbursible liability in performing under this
Guaranty. Parent Guarantor has assumed the risk of any such loss of subrogation
rights, even if caused by Buyer's acts or omissions. If Buyer's enforcement of
rights and remedies, or the manner thereof, limits or precludes Parent Guarantor
from exercising any right of subrogation that might otherwise exist, then the
foregoing shall not in any way limit Buyer's rights to enforce this Guaranty.
Without limiting the generality of any other waivers in this Guaranty, Parent
Guarantor expressly waives any statutory or other right that Parent Guarantor
might otherwise have to: (i) limit Parent Guarantor's liability after a
nonjudicial foreclosure sale to the difference between the Guaranteed
Obligations and the fair market value of the property or interests sold at such
nonjudicial foreclosure sale or to any other extent, (ii) otherwise limit
Buyer's right to recover a deficiency judgment after any foreclosure sale, or
(iii) require Buyer to exhaust its Security before Buyer may obtain a personal
judgment for any deficiency. Any proceeds of a foreclosure or similar sale may
be applied first to any obligations of Seller that do not also constitute
Guaranteed Obligations within the meaning of this Guaranty. Parent Guarantor
acknowledges and agrees that any nonrecourse or exculpation provided for in any
Repurchase Document, or any other provision of a Repurchase Document limiting
Buyer's recourse to specific Security or limiting Buyer's right to enforce a
deficiency judgment against Seller or any other Person, shall have absolutely no
application to Parent Guarantor's liability under this Guaranty. To the extent
that Buyer collects or receives any sums or payments from Seller, Buyer shall
have the right, but not the obligation, to apply such amounts first to that
portion of Seller's indebtedness and obligations to Buyer (if any) that is not
covered by this Guaranty, regardless of the manner in which any such payments
and/or amounts are characterized by the Person making payment.
8.Additional Waivers. Parent Guarantor waives diligence and all demands,
protests, presentments and notices of every kind or nature, including notices of
protest, dishonor, nonpayment, acceptance of this Guaranty and the creation,
renewal, extension, modification or accrual of any of the Guaranteed
Obligations. Parent Guarantor further waives the right to plead any and all
statutes of limitations as a defense to Parent Guarantor's liability under this
Guaranty or the enforcement of this Guaranty.



6

--------------------------------------------------------------------------------






No failure or delay on Buyer's part in exercising any power, right or privilege
under this Guaranty shall impair or waive any such power, right or privilege.
9.No Duty to Prove Loss. To the extent that Parent Guarantor at any time incurs
any liability under this Guaranty, Parent Guarantor shall immediately pay Buyer
(to be applied on account of the Guaranteed Obligations) the amount provided for
in this Guaranty, without any requirement that Buyer demonstrate that Buyer has
currently suffered any loss or that Buyer has otherwise exercised (to any
degree) or exhausted any of Buyer's rights or remedies with respect to Seller or
any Security.
10.Full Knowledge. Parent Guarantor acknowledges, represents, and warrants that
it has had a full and adequate opportunity to review the Repurchase Documents,
the transaction contemplated by the Repurchase Documents, and all underlying
facts relating to such transaction. Parent Guarantor represents and warrants
that it fully understands: (a) the remedies Buyer may pursue against Seller
and/or Parent Guarantor in the event of a default under the Repurchase
Documents, (b) the value (if any) and character of any Security, and (c)
Seller's financial condition and ability to perform under the Repurchase
Documents. Parent Guarantor agrees to keep itself fully informed regarding all
aspects of the foregoing and the performance of Seller's obligations to Buyer.
Buyer has no duty, whether now or in the future, to disclose to Parent Guarantor
any information pertaining to Seller, the Repurchase Transaction or any
Security. If at any time provided for in the Repurchase Documents, then Parent
Guarantor agrees and acknowledges that an Insolvency Proceeding affecting Parent
Guarantor, or other actions or events relating to Parent Guarantor (including
Parent Guarantor's change in financial position), as set forth in the Repurchase
Documents, may be event(s) of default under the Repurchase Documents.
11.Representations and Warranties. Parent Guarantor acknowledges, represents,
and warrants as follows, and acknowledges that Buyer is relying upon the
following acknowledgments, representations, and warranties by Parent Guarantor
in making the Repurchase Transaction:
(a)Repurchase Documents. This Guaranty has been duly authorized, executed, and
delivered by Parent Guarantor, and is fully valid, binding, and enforceable
against Parent Guarantor, in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws now and
hereafter in effect relating to or affecting the rights and remedies of
creditors and the effect of general principles of equity, whether enforcement is
considered in a proceeding or equity or at law.
(b)No Conflict. The execution, delivery, and performance of this Guaranty will
not violate any provision of any law, regulation, judgment, order, decree,
determination, or award of any court, arbitrator or governmental authority, or
of any mortgage, indenture, loan, or security agreement, lease, contract or
other agreement, instrument or undertaking to which Parent Guarantor is a party,
in any material respect, or that purports to bind Parent Guarantor or any of
Parent Guarantor's property or assets.

7

--------------------------------------------------------------------------------






(c)No Third Party Consent Required. No consent of any Person (including
creditors or partners, members, stockholders, or other owners of Parent
Guarantor) is required in connection with Parent Guarantor's execution of this
Guaranty or performance of Parent Guarantor's obligations under this Guaranty.
Parent Guarantor's execution of, and obligations under, this Guaranty are not
contingent upon any consent, license, permit, approval, or authorization of,
exemption by, notice or report to, or registration, filing, or declaration with,
any governmental authority, bureau, or agency, whether local, state, federal, or
foreign.
(d)Authority and Execution. Parent Guarantor is a corporation duly organized and
validly existing under the laws of the State of Maryland. Parent Guarantor is
qualified to do business, validly existing and is, to the extent determinable,
in good standing, in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not have a material effect on its property, business or financial
condition or prospects. Parent Guarantor has full power, authority, and legal
right to execute, deliver and perform its obligations under this Guaranty.
Parent Guarantor has taken all necessary corporate and legal action to authorize
this Guaranty, which has been duly executed and delivered and is a legal, valid,
and binding obligation of Parent Guarantor, enforceable in accordance with its
terms.
(e)No Representations by Buyer. Parent Guarantor delivers this Guaranty based
solely upon its own independent investigation and based in no part upon any
representation, statement, or assurance by Buyer.
(f)Repurchase Agreement. Parent Guarantor hereby represents and warrants that
the representation and warranties as to it made by Seller in Section 7 of the
Repurchase Agreement are true and correct on each date as required thereunder.
12.Reimbursement and Subrogation Rights. Except to the extent that Buyer
notifies Parent Guarantor to the contrary in writing from time to time:
(a)General Deferral of Reimbursement. Parent Guarantor waives any right to be
reimbursed by Seller for any payment(s) made by Parent Guarantor on account of
the Guaranteed Obligations, unless and until all amounts under the Repurchase
Documents have been paid in full and all periods within which such payments may
be set aside or invalidated have expired. Parent Guarantor acknowledges that it
has received adequate consideration for execution of this Guaranty by virtue of
Buyer's entering into the Repurchase Transaction (which benefits Parent
Guarantor, as an indirect beneficial owner of Seller) and Parent Guarantor does
not require or expect, and is not entitled to, any other right of reimbursement
against Seller as consideration for this Guaranty.
(b)Deferral of Subrogation and Contribution. Parent Guarantor agrees it shall
not assert any right of subrogation against Seller or Buyer, or right of
subrogation against any Security unless and until in Buyer's reasonable



8

--------------------------------------------------------------------------------






determination (a) all amounts due under the Repurchase Documents have been paid
in full and all other performance required under the Repurchase Documents has
been rendered in full to Buyer; and (b) all periods within which such payment
and performance may be set aside or invalidated have expired (such deferral of
Parent Guarantor's subrogation and contribution rights, the “Subrogation
Deferral”). If any amounts shall be paid to Parent Guarantor in violation of
subsections (a) or (b) of this Section 12, such amount shall be held in trust
for the benefit of Buyer and shall forthwith be paid to Buyer to be credited and
applied to the payment of the Guaranteed Obligations, whether matured or
unmatured; provided, however, nothing contained herein shall prohibit Seller
from making a dividend to Parent Guarantor at any time. Immediately upon the
occurrence of such payment by Parent Guarantor to Buyer, any and all duties owed
by Parent Guarantor to Buyer with respect to Parent Guarantor's holding of such
amounts for Buyer shall be satisfied and discharged.
(c)Effect of Invalidation. To the extent that a court of competent jurisdiction
determines that Parent Guarantor's Subrogation Deferral is void or voidable for
any reason, Parent Guarantor agrees, notwithstanding any acts or omissions by
Buyer, that Parent Guarantor's rights of subrogation against Seller or Buyer and
Parent Guarantor's right of subrogation against any Security shall at all times
be junior and subordinate to Buyer's rights against Seller and to Buyer's right,
title, and interest in such Security.
13.Claims in Insolvency Proceeding. Parent Guarantor shall not file any claim in
any insolvency Proceeding affecting Seller unless Parent Guarantor
simultaneously assigns and transfers such claim to Buyer, without consideration,
pursuant to documentation fully satisfactory to Buyer.    Parent Guarantor shall
automatically be deemed to have assigned and transferred such claim to Buyer
whether or not Parent Guarantor executes documentation to such effect. By
executing this Guaranty, Parent Guarantor hereby authorizes Buyer (and grants
Buyer a power of attorney coupled with an interest, and hence irrevocable) to
execute and file such assignment and transfer documentation on Parent
Guarantor's behalf, which power of attorney may only be exercised by Buyer
following the occurrence and continuance of an Event of Default. Buyer shall
have the sole right to vote, receive distributions, and exercise all other
rights with respect to any such claim, provided, however, that if and when the
Guaranteed Obligations have been paid in full Buyer shall, subject to Section 14
below, relinquish all such rights, reassign such claim to Parent Guarantor and
release to Parent Guarantor any further payments received on account of any such
claim.
14.Buyer's Disgorgement of Payments. Upon payment of all or any portion of the
Guaranteed Obligations, Parent Guarantor's obligations under this Guaranty shall
continue and remain in full force and effect if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent transfer, or
otherwise irrespective of (a) any notice of revocation given by Parent Guarantor
prior to such avoidance or recovery, or (b) payment in full of the Repurchase
Transaction. Parent Guarantor's liability under this Guaranty shall continue
until all periods have expired



9

--------------------------------------------------------------------------------






within which Buyer could (on account of Insolvency Proceedings, whether or not
then pending, affecting Seller, or any other Person) be required to return,
repay, or disgorge any amount paid at any time on account of the Guaranteed
Obligations.
15.Intentionally Omitted.
16.Servicing. Parent Guarantor acknowledges that neither it nor Seller has any
rights to service the Transaction Assets but only has rights, if any, as a party
to the Servicing Agreement. Without limiting the generality of the foregoing and
in the event that Seller or the Parent Guarantor is deemed to retain any
residual rights under the Servicing Agreement, and for the avoidance of doubt,
Parent Guarantor grants, assigns and pledges hereby to Buyer a security interest
in its respective rights under the Servicing Agreement and proceeds related
thereto and in all instances, whether now owned or hereafter acquired, now
existing or hereafter created. The foregoing provision is intended to constitute
a “security agreement or arrangement or other credit enhancement” (as defined
under Sections 101(47)(v) and 741(7)(xi) of the Bankruptcy Code) related to the
Repurchase Agreement and the Transactions thereunder.
17.Merger; No Conditions; Amendments. This Guaranty and documents referred to
herein contain the entire agreement among the parties with respect to the
matters set forth in this Guaranty. This Guaranty supersedes all prior
agreements among the parties with respect to the matters set forth in this
Guaranty. No course of prior dealings among the parties, no usage of trade, and
no parol or extrinsic evidence of any nature shall be used to supplement,
modify, or vary any terms of this Guaranty. This Guaranty is unconditional.
There are no unsatisfied conditions to the full effectiveness of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked, or
amended without Parent Guarantor's and Buyer's prior written consent. If any
provision of this Guaranty is determined to be unenforceable, then all other
provisions of this Guaranty shall remain fully effective.
18.Governing Law; Enforcement. This Guaranty shall be governed solely by New
York State internal law (disregarding such state's law on conflict of laws)
notwithstanding the location of any Security. Parent Guarantor acknowledges that
any restrictions, limitations, and prohibitions set forth in New York Real
Property Actions and Proceedings Law Sections 1301 and 1371 that would or might
otherwise limit or establish conditions to Buyer's recovery of a judgment
against Parent Guarantor if the Security were located in New York State shall
have absolutely no application to Buyer's enforcement of this Guaranty as
against Parent Guarantor, except to the extent that real property Security is
located within the State of New York. Parent Guarantor acknowledges that this
Guaranty is an “instrument for the payment of money only,” within the meaning of
New York Civil Practice Law and Rules Section 3213. In the event of any
Proceeding between Seller or Parent Guarantor and Buyer, including any
Proceeding in which Buyer enforces or attempts to enforce this Guaranty or the
Repurchase Transaction against Seller or Parent Guarantor, or in the event of
Parent Guarantor Litigation, Parent Guarantor shall reimburse Buyer for all
Legal Costs of such Proceeding.

10

--------------------------------------------------------------------------------






19.Fundamental Changes. Parent Guarantor shall not wind up, liquidate, or
dissolve its affairs or enter into any transaction of merger or consolidation,
or sell, lease, or otherwise dispose of (or agree to do any of the foregoing)
all or substantially all of its property or assets, or change its state of
formation or entity status unless Parent Guarantor consummates any such
fundamental change in accordance with the Repurchase Documents.
20.Further Assurances. Parent Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may reasonably request to
achieve the intent of the parties as expressed in this Guaranty, provided in
each case that any such documentation is consistent with this Guaranty and with
the Repurchase Documents.
21.Supplemental Provisions.
(a)Other Guaranties. This Guaranty is in addition to and independent of any
other guaranty(ies) of Seller's obligations executed by Parent Guarantor in
favor of Buyer. This Guaranty shall in no way limit or lessen any other
liability, arising in any way, that Parent Guarantor may have for the payment of
any indebtedness of Seller to Buyer.
(b)Certain Entities. If Seller or Parent Guarantor is a partnership, limited
liability company, or other unincorporated association, then: (a) Parent
Guarantor's liability shall not be impaired by changes in the name or
composition of Seller or Parent Guarantor; and (b) the withdrawal or removal of
any partner(s) or member(s) of Seller or Parent Guarantor shall not diminish
Parent Guarantor's liability or (if Parent Guarantor is a partnership) the
liability of any withdrawing general partner of Parent Guarantor.
(c)Status of Seller. If this Guaranty defines more than one Person as Seller,
then any reference to Seller means any one or all of them, whether their
liability is joint or several.
(d)Counterparts. This Guaranty may be executed in counterparts. Delivery of an
executed counterpart of a signature page of this Guaranty by facsimile
transmission or electronic transmission (in pdf format) shall be as effective as
delivery of a manually executed counterpart of this Guaranty.
22.WAIVER OF TRIAL BY JURY, ETC. PARENT GUARANTOR AND BUYER WAIVE TRIAL BY JURY
IN ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE
REPURCHASE DOCUMENTS OR ANY OBLIGATION(S) OF PARENT GUARANTOR AND BUYER
HEREUNDER OR UNDER THE REPURCHASE DOCUMENTS. FURTHER, PARENT GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

11

--------------------------------------------------------------------------------






(1)SUBMITS FOR ITSELF AND ITS PROPERTY SOLELY FOR PURPOSES OF ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF (AND NOT AS A GENERAL SUBMISSION TO NEW YORK
JURISDICTION), TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
(2)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
(3)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND
(4)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
23.Miscellaneous.
(a)Assignability. Buyer may assign this Guaranty (in whole or in part) together
with any one or more of the Repurchase Documents in accordance with the
provisions of the Repurchase Agreement, without in any way affecting Parent
Guarantor's or Seller's liability. Upon request in connection with any such
assignment, Parent Guarantor shall deliver such documentation as Buyer shall
reasonably request. Buyer may from time to time designate any Buyer Entity,
subject to the terms and provisions of the Repurchase Documents, to hold and
exercise any or all of Buyer's rights and remedies under this Guaranty. This
Guaranty shall benefit Buyer and its permitted successors and assigns (including
any Buyer Entity) and shall bind Parent Guarantor and its heirs, executors,
administrators, successors, and assigns.
(b)Notices. All notices, requests, and demands to be made under this Guaranty
shall be given in writing at the address set forth in the opening



12

--------------------------------------------------------------------------------






paragraph of this Guaranty together with a copies to (x) in the case of Parent
Guarantor, KBS Real Estate Investment Trust, Inc. c/o KBS Capital Advisors, LLC,
620 Newport Center Drive, Suite 1300, Newport Beach, CA 92660, Attention: David
E. Snyder, Chief Financial Officer, Telephone: 949-417-6563, Fax: 949-417-6518;
with copies to: Greenberg Traurig, LLP, 3161 Michelson Drive, Suite 1000,
Irvine, CA 92612, Attention: Bruce Fischer, Esq., Telephone: 949-732-6670,
Facsimile: 949-732-6501, and (y) in the case of Buyer, Weil, Gotshal & Manges
LLP, 767 Fifth Avenue, New York, NY 10153, Attention: Joseph Smolinsky, Esq.,
Telephone: 212-310-8767, Fax: 212-310-8007, by any of the following means: (i)
hand delivery, with proof of attempted delivery, (ii) registered or certified,
United States mail, postage prepaid or (iii) expedited or prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (iv) by telecopier (with answerback acknowledged)
provided that such telecopied notice must also be delivered by one of the means
set forth in (i), (ii) or (iii) above. A party's address may be changed by
notice to the other parties given in the same manner as provided above. A notice
shall be deemed to have been given: (a) in the case of hand delivery, at the
time of delivery, (b) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (c) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
or (d) in the case telecopier, upon receipt of answerback confirmation, provided
that such telecopied notice was also delivered as required in this Section. A
party receiving a notice which does not comply with the technical requirements
for notice under this Section may elect to waive any deficiencies and treat the
notice as having been properly given.
(c)Interpretation. The word “include” and its variants shall be interpreted in
each case as if followed by the words “without limitation.”
(d)Confidentiality. Buyer shall not disclose or otherwise put financial and
reporting information relating to Parent Guarantor in the public domain and
Buyer shall not disclose confidential or nonpublic information regarding Parent
Guarantor, provided, however, that (A) if Buyer is compelled as a matter of law
to disclose any such information, Buyer may disclose such information as is
required by law, and (B) this subsection shall not apply to any information
which is or becomes generally available to the public through no action by Buyer
or which is or becomes available to Buyer on a nonconfidential basis from a
source other than Parent Guarantor. Notwithstanding the foregoing, Buyer may,
subject to compliance with applicable securities laws, disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4(b)(3)(iii)) of the transactions contemplated hereby and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure.
24.Business Purposes. Parent Guarantor acknowledges that this Guaranty is
executed and delivered for business and commercial purposes, and not for
personal, family, household, consumer, or agricultural purposes. Parent
Guarantor acknowledges that Parent Guarantor is not entitled to, and does not
require the benefits

13

--------------------------------------------------------------------------------






of, any rights, protections, or disclosures that would or may be required if
this Guaranty were given for personal, family, household, consumer, or
agricultural purposes. Parent Guarantor acknowledges that none of Parent
Guarantor's obligation(s) under this Guaranty constitute(s) a “debt” within the
meaning of the United States Fair Debt Collection Practices Act, 15 U.S.C. §
1692a(5), and accordingly compliance with the requirements of such Act is not
required if Buyer (directly or acting through its counsel) makes any demand or
commences any action to enforce this Guaranty.
25.No Third-Party Beneficiaries. This Guaranty is executed and delivered for the
benefit of Buyer and its heirs, successors, and assigns, and is not intended to
benefit any third party.
26.CERTAIN ACKNOWLEDGMENTS BY PARENT GUARANTOR. PARENT GUARANTOR ACKNOWLEDGES
THAT BEFORE EXECUTING THIS GUARANTY: (A) PARENT GUARANTOR HAS HAD THE
OPPORTUNITY TO REVIEW IT WITH AN ATTORNEY OF PARENT GUARANTOR'S CHOICE; (B)
BUYER HAS RECOMMENDED TO PARENT GUARANTOR THAT PARENT GUARANTOR OBTAIN SEPARATE
COUNSEL, INDEPENDENT OF SELLER'S COUNSEL, REGARDING THIS GUARANTY; AND (C)
PARENT GUARANTOR HAS CAREFULLY READ THIS GUARANTY AND UNDERSTOOD THE MEANING AND
EFFECT OF ITS TERMS, INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS CONTAINED IN THIS
GUARANTY AND THE FULL EFFECT OF SUCH WAIVERS AND THE SCOPE OF PARENT GUARANTOR'S
OBLIGATIONS UNDER THIS GUARANTY.
[The remainder of this page has been intentionally left blank]

















14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Parent Guarantor has duly executed and delivered this
Guaranty as of the day and year first above written:
PARENT GUARANTOR
KBS REAL ESTATE INVESTMENT
TRUST, INC., a Maryland corporation,
its sole general partner


By: /s/ David E. Snyder    
Name: David E. Snyder
Title: Chief Financial Officer






Acknowledged and agreed to by:
BUYER
CITIGROUP FINANCIAL PRODUCTS, INC.
By:     /s/ Richard B. Schlenger    
Name: Richard B. Schlenger
Title: Authorized Signatory



[SIGNATURE PAGE TO GUARANTY]